RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 9/7/2022 have been received. In the response filed on 9/7/2022, claims 1 and 8 were amended.
Claims 1, 4-11, and 13-18 are pending.
Claims 2, 3, and 12 are canceled. 
Claims 1, 4-11, and 13-18 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 6/9/2022, have been withdrawn due to applicant’s amendment filed on 9/7/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge et al., US 2016/0192686 A1.
Regarding claim 1: Burbidge discloses pet (domestic animals such as dogs and cats, para 0118) food (nutritional product, para 0114) comprising protein (para 0092), curdlan (para 0079), and resistant starch (para 0096). 
Burbidge does not disclose an exemplary embodiment having each of the claimed ingredients. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select protein, curdlan, and resistant starch, as ingredients for a pet food because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Burbidge discloses pet (domestic animals such as dogs and cats, para 0118) food (nutritional product, para 0114) comprising protein (para 0092), curdlan (para 0079), and resistant starch (para 0096). As such, the selection of the disclosed ingredients is prima facie obvious. 
Regarding claim 5: Burbidge discloses prebiotic (para 0096). 
Regarding claims 6, 17, and 18: Burbidge discloses food-grade biopolymer present in range of at least 0.01 wt. % to 25 wt. %, preferably from at least 0.1 wt. % to 15 wt. %, and most preferably from at least 1 wt. % to 10 wt. % (para 0071). Burbidge discloses food-grade biopolymers include microbial hydrocolloids and algae hydrocolloids (para 0069). Burbidge discloses curdlan is a microbial hydrocolloid (para 0078) and a algae hydrocolloid (para 0079). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 10: The phrase “wherein the pet food promotes or induces exchange within the intestine of a pet” defines a property flowing from a future intended use. As an example, the claimed product (pet food) is fed to a pet, the pet eats the food, the food entered the pet’s digestive system, where the property of “exchange within the intestine” occurs. 
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. In the present case there is no patentable difference from the pet food composition, taught in Burbidge, and the claimed pet food composition. As such, the recited property flowing from the future intended use does not patentably distinguish the claimed product from the product suggested in the prior art. 
Furthermore, one having ordinary skill in the art at the time the invention was filed would expect the composition suggested in Burbidge to exhibit the claimed property because Burbidge discloses a pet food having the claimed ingredients. 
Regarding claim 11: Burbidge discloses the product is for dogs and cats (para 0118).

Claims 1, 4-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Magana, US 2016/0242450 A1; as evidenced by Slusarczyk et al., US 2016/0235091 A1; and as evidenced by Sunvold et al., US 2010/0233756 A1.
Regarding claim 1: Magana discloses pet (canines, felines, para 0056) food (para 0006) comprising protein (para 0032). 
Curdlan
Magana discloses the composition includes gelling agent (para 0031). Magana discloses the gelling agent may be curdlan (para 0061). 
Resistant starch
Magana discloses the composition includes dietary fiber (para 0033). Magana discloses the dietary fiber may be a resistant starch (para 0064). 
Regarding claims 4, 13, and 14: Magana discloses the dietary fiber (para 0033), which may be a resistant starch (para 0064), is present in a range of about 4 percent to 98 percent by weight (para 0033) or in a range between 0 and 98 percent by weight (para 0034). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claims 5, 15, and 16: Magana discloses the composition includes dietary fiber (para 0033). Magana discloses the dietary fiber may be a resistant starch (para 0064). 
As evidenced by Slusarczyk et al., US 2016/0235091 A1, resistant starch is a prebiotic (para 0025).  
As evidenced by Sunvold et al., US 2010/0233756 A1, resistant starch is a prebiotic (para 0037).  
Therefore, Magana’s resistant starch is encompassed within the claimed adsorptive agent (claim 1) and the claimed prebiotic. With respect to the “further comprising”, a portion of Magana’s resistant starch is encompassed within the claimed adsorptive agent (claim 1) and another portion is encompassed within the claimed prebiotic.
Magana discloses the dietary fiber (para 0033), which may be a resistant starch (para 0064), is present in a range of about 4 percent to 98 percent by weight (para 0033) or in a range between 0 and 98 percent by weight (para 0034). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
In the present case, Magana discloses the dietary fiber (para 0033), which may be a resistant starch (para 0064), is present in a range of about 4 percent to 98 percent by weight (para 0033) or in a range between 0 and 98 percent by weight (para 0034). As such, the concentration of the prebiotic (resistant starch) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claims 6, 17, and 18: Magana discloses the composition includes about 0.1 percent to 12 percent or more by weight of a gelling agent (para 0031), which may be curdlan (para 0061). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 7: Magana discloses the composition includes about 2 percent to 90 percent or more of water (para 0035). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 8: Magana discloses about 4 percent to 98 percent by weight of protein (para 0032). Magana discloses the protein is derived from plant (soy, pea, rice, corn, para 0062). 
Regarding claim 10: The phrase “wherein the pet food promotes or induces exchange within the intestine of a pet” defines a property flowing from a future intended use. As an example, the claimed product (pet food) is fed to a pet, the pet eats the food, the food entered the pet’s digestive system, where the property of “exchange within the intestine” occurs. 
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. In the present case there is no patentable difference from the pet food composition, taught in Magana, and the claimed pet food composition. As such, the recited property flowing from the future intended use does not patentably distinguish the claimed product from the product suggested in the prior art. 
Furthermore, one having ordinary skill in the art at the time the invention was filed would expect the composition suggested in Magana to exhibit the claimed property because Magana discloses a pet food having the claimed ingredients. 
Regarding claim 11: Magana discloses cat and dog (canines, felines, para 0056) food (para 0006).

Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McMindes et al., US 2007/0269567 A1; in view of Beinecke et al., US 2012/0189751 A1.
Regarding claim 1: McMindes discloses a food product (restructured meat composition, para 0009) comprising curdlan (para 0020), protein (para 0018), and dietary fiber (para 0019). 
McMindes discloses other ingredient types in addition to proteins may be utilized. Non-limiting examples of such ingredients include sugars, starches, oligosaccharides, soy fiber and other dietary fibers (para 0019).
McMindes does not disclose resistant starch. 
Beinecke is drawn to meat analogs (abstract). Beinecke discloses resistant starch is considered a type of dietary fiber (para 0120). Beinecke discloses resistant starch delivers some of the benefits of insoluble fiber and some of the benefits of soluble fiber (para 0120). Beinecke discloses resistant starch aids processing and enhances the organoleptic qualities of food (para 0132). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a food composition comprising dietary fiber, as taught in McMindes, wherein the dietary fiber is resistant starch, as taught in Beinecke, to obtain a pet food composition comprising resistant starch. One of ordinary skill in the art at the time the invention was filed would have been motivated to use resistant starch because it delivers some of the benefits of insoluble fiber and some of the benefits of soluble fiber (Beinecke, para 0120), aids processing (Beinecke, para 0132), and enhances the organoleptic qualities of food (Beinecke, para 0132).
Pet food
Labelling the claimed product as a “pet food” identifies the future intended use of the product, i.e., feeding the product to a pet. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case, there is no structural difference from the prior art food composition and the claimed pet food. 
Regarding claim 7: McMindes discloses the moisture content may range from about 1% to about 80% by weight (para 0035). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 9: McMindes discloses a meat analog (substantially similar to whole meat muscle, para 0071). 
Regarding claim 10: The phrase “wherein the pet food promotes or induces exchange within the intestine of a pet” defines a property flowing from a future intended use. As an example, the claimed product (pet food) is fed to a pet, the pet eats the food, the food entered the pet’s digestive system, where the property of “exchange within the intestine” occurs.
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. MPEP 2111.02 II. In the present case there is no patentable difference from the pet food composition, taught in McMindes, and the claimed pet food composition. As such, the recited property flowing from the future intended use does not patentably distinguish the claimed product from the product suggested in the prior art. 
Furthermore, one having ordinary skill in the art at the time the invention was filed would expect the composition suggested in the prior art to exhibit the claimed property because the prior art suggests a pet food having the claimed ingredients.
Regarding claim 11: Labelling the claimed product as a “pet food for dogs or cats” identifies the future intended use of the product, i.e., feeding the product to a pet. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case, there is no structural difference from the prior art food composition and the claimed pet food. 

Response to Arguments
Applicant's arguments filed 9/7/2022 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619